--------------------------------------------------------------------------------

Exhibit 10.1
 
ROYALTY AGREEMENT


This Royalty Agreement ("Agreement") is made as of October 1, 2013 (“Effective
Date”) by and between Asterias Biotherapeutics, Inc., a Delaware corporation
(“Asterias”), and Geron Corp., a Delaware corporation (“Geron”).


RECITALS


WHEREAS, Asterias, BioTime, Inc. and Geron have entered into that certain Asset
Contribution Agreement, dated January 4, 2013 (the “Asset Contribution
Agreement”), pursuant to which Geron has transferred and assigned certain
patents and patent applications to Asterias in exchange for shares of Asterias
common stock; and


WHEREAS, Asterias has agreed to enter into this Agreement and pay to Geron
royalties on product sales and a share of royalties received from third party
licensees on the sale products covered by the Geron patents, on the terms and
conditions of this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties hereto agree as follows:


ARTICLE 1 ‑ DEFINITIONS


Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Asset Contribution Agreement.   The
following defined terms shall have the meanings ascribed to them in this Article
1:


1.1            “Affiliate” means, with respect to Geron or Asterias, any
corporation, limited liability company, limited partnership or other entity in
control of, controlled by, or under common control with such party.


1.2            “Combination Product” means any Product which includes one or
more active ingredients other than a Product in combination with a Product,
including a fixed-dose combination product.


1.3            “Confidential Information” means any and all information that is
contained in any report under Section 3.1, or disclosed by Asterias or any of
its Affiliates to Geron or its Representatives in connection with any audit
under Section 3.2.


1.4            "Contributed Patents" means all of the patents, patent
applications and patent rights to inventions identified on Schedule 1 and all
active prosecution cases related thereto.


1.5            “Excluded Product” means any Product covered by one or more
patents licensed to or from Geron under the cross-license among Geron, ES Cell
International Pte Ltd. and Cell Cure Neurosciences, Ltd.



--------------------------------------------------------------------------------

1.6            “First Commercial Sale” means the first sale for end-use or
consumption of a Product.


1.7            "Net Sales" means the total gross amount invoiced and paid to
Asterias or any Affiliate of Asterias for sales or transfers of Products to an
unrelated third party anywhere in the world,
 
(a) less deductions for:
 
(i)            freight, postage and duties and transportation charges directly
related to the Products sold (including handling and insurance with respect
thereto);
 
(ii)            sales, value added and excise taxes or customs paid, and any
other similar governmental charges imposed upon the sale of the Products that
are not recoverable;
 
(iii)            allowances, chargebacks or credits actually granted by Asterias
or its Affiliates to end-users not in excess of the selling price of Products,
on account of rejection, outdating, recalls or return of Products; and
 
 
(iv)            rebates, reimbursements, fees or similar payments:  (1) to
wholesalers and other distributors, pharmacies and other retailers, buying
groups (including group purchasing organizations), health care insurance
carriers, pharmacy benefit management companies, health maintenance
organizations, hospitals, clinics, government agencies or authorities or other
institutions or health care organizations; or (2) to patients and other third
parties arising in connection with any program applicable to Products under
which the Asterias or its Affiliates provide to low income, uninsured or other
patients the opportunity to obtain one or more Products at a reduced cost.


For the avoidance of doubt, if a single item falls into more than one of the
categories set forth in clauses “(a)(i)” through “(a)(iv)” above, such item may
not be deducted more than once.  For purposes of determining Net Sales, a
Product shall be deemed to be sold when invoiced.
 
(b) Net Sales for any Combination Product in a country shall be calculated as
follows:
 
(i)            Where all active ingredients in such Combination Product are sold
separately in the country, Net Sales shall be calculated by multiplying actual
Net Sales of such Combination Product in such country as determined above by the
fraction A/(A+B), where A is the net invoice price of the Product as sold
separately in such country, and B is the sum of the net invoice prices of the
other active ingredients in the combination.
 
(ii)            If the Product component of the Combination Product is sold
separately in the country, but none of such other active ingredient(s) is sold
separately in such country, Net Sales for the purpose of determining royalties
due hereunder for the Combination Product will be calculated by multiplying
actual Net Sales of such Combination Product by the fraction A/C, where A is the
net invoice price of such Product component as sold separately, and C is the net
invoice price of the Combination Product.
2

--------------------------------------------------------------------------------

(iii)            If the Product component of the Combination Product is not sold
separately in the country, but the other active ingredient(s) are sold
separately in such country, Net Sales for the purpose of determining royalties
due hereunder for the Combination Product will be calculated by multiplying
actual Net Sales of such Combination Product by the fraction (C-D)/C, where: C
is the net invoice price, in such country, for the Combination Product, and D is
the sum of the net invoice prices charged for the other active ingredients in
the Combination Product.
 
(iv)            If none of the Product component and the other active
ingredients are sold separately in the country, Net Sales for the purposes of
determining royalties due hereunder for the Combination Product will be
determined by mutual agreement of the parties, according to the formula D/(D+E),
where D is the fair market value of the portion of the Combination Products that
contains the Product, and E is the fair market value of the portion of the
Combination Product containing the other active ingredients in such Combination
Product.  In applying the foregoing formulas, Asterias (or its Affiliate if the
sale was by an Affiliate) shall act in good faith and accordance with Asterias’
(or its Affiliate if the sale was by an Affiliate) regular accounting methods,
consistently applied.
 
(c) If a Product is sold for consideration other than cash, the Net Sales from
such sale shall be deemed the then fair market value of such Product.


1.8            “Partially Excluded Product” means any Product which includes one
or more Products that are not Excluded Products in combination with one or more
Excluded Products.


1.9            "Product" means any composition or product the manufacture, use,
sale, offer for sale, or importation of which would constitute, but for
ownership or licensed rights to use one or more of the Contributed Patents, an
infringement of any Valid Claim under one or more Contributed Patents.  The term
“Product”, as used herein, shall include Combination Products.


1.10         “Representatives” means, with respect to Geron or Asterias, such
party’s Affiliates and its and their respective officers, directors, employees,
agents, attorneys, accountants and advisors.


1.11         “Sales Agent” means any distributor, independent sales
representative, consignee or other agent retained in writing by Asterias or any
Affiliate of Asterias for the purpose of selling Products on behalf of Asterias
and Asterias’ Affiliates.  For the avoidance of doubt, the foregoing shall not
include collaborators, partners or sublicensees of Asterias or Asterias’
Affiliates who sell Products other than on behalf of Asterias or Asterias’
Affiliates.


1.12         "Term" means the period of time beginning on the Effective Date and
ending on the expiration or termination date of the last Valid Claim such that
no Valid Claims remain in effect in any country.


3

--------------------------------------------------------------------------------

1.13         “Valid Claim” shall mean a claim of an issued and unexpired patent
included within the Contributed Patents, which has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise.


For purposes of this Agreement, except as otherwise expressly provided herein or
unless the context otherwise requires:  (a) the use herein of the plural shall
include the single and vice versa and the use of the masculine shall include the
feminine; (b) unless otherwise set forth herein, the use of the terms
“including,” “includes,” or “include” means “including but not limited to,”
“includes but is not limited to,” or “include but not be limited to,”
respectively; and (c) the words “herein,” “hereof,” “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
provision.  Additional terms may be defined throughout this Agreement.


ARTICLE 2- ROYALTIES


2.1                          Royalties.
 
(a)            Commencing on the First Commercial Sale of each Product by
Asterias, an Affiliate of Asterias, or a Sales Agent, Asterias shall pay Geron a
royalty in the amount of four percent (4%) of Net Sales of such Product.
 
(b)            In the case of sales of Products by any individual or entity
other than a Sales Agent, Asterias or any Affiliate of Asterias (any such
individual or entity, a “non-Affiliate”) where Asterias or any Affiliate of
Asterias receives a royalty or other cash payment in respect of such Product
sales, Asterias shall pay Geron fifty percent (50%) of all such royalties and
other cash payments received by Asterias or such Affiliate of Asterias in
respect to such Product sales; provided, however, that royalties or other such
payments derived from the sales of Combination Products shall be calculated on
the basis set forth for Net Sales for Combination Products specified in clauses
“(b)(i)” to “(b)(iv)” of Section 1.7.   The parties acknowledge and agree that
in no event will Asterias pay Geron an amount in excess of any royalty or other
cash payment received by Asterias or such Affiliate of Asterias, less all cash
payments owed by Asterias or such Affiliate of Asterias to third parties, in
each case, with respect to such Product sales.
 
(c)            Geron will not be entitled to receive any royalties or other cash
payments pursuant to this Agreement with respect to Excluded Products that are
not  Partially Excluded Products.  With respect to Partially Excluded Products,
any royalty on Net Sales pursuant to Section 2.1(a) or royalty or other cash
payment derived  from the sales of any Partially Excluded Products pursuant to
Section 2.1(b) shall be calculated on the basis set forth for Net Sales for
Combination Products specified in clauses “(b)(i)” to “(b)(iv)” of Section 1.7
as if the Excluded Product(s) (together with any other active ingredient(s) that
are not Products in the event that such Partially Excluded Product also
constitutes a Combination Product) were the active ingredients that are not
Products.
4

--------------------------------------------------------------------------------

(d)            Asterias’ obligation to pay royalties or other cash payments on
Net Sales, or with respect to royalties or other cash payments received from any
non-Affiliate with respect to any Product, shall expire on a country by country
basis upon the expiration of the last to expire Valid Claim covering such
Product in any country where the Product is sold.
 
(e)            Geron will not be entitled to receive any payments under this
Section 2 with respect to any payments or reimbursements received by Asterias,
any Affiliate of Asterias or any Sales Agent for advertising or similar
marketing and promotional expenses.


ARTICLE 3 – REPORTS, RECORDS AND PAYMENTS


3.1                          Reports.  After the First Commercial Sale of a
Product, Asterias shall submit to Geron quarterly reports within sixty (60) days
after the end of each calendar quarter. Each report shall set forth Product
sales by Asterias and each of its Affiliates in the most recently completed
calendar quarter, and shall show:
 
    (a)            the gross sales and Net Sales (including all deductions used
to calculate Net Sales, and the amounts of each such deduction) during the most
recently completed calendar quarter and the royalties, in US dollars, payable
with respect thereto;
 
(b)            the amount of each Product sold; and
 
(c)            any amounts due and payable to Asterias during the most recently
completed calendar quarter, in US dollars, on account of Products sold by
non-Affiliates, where Asterias received a royalty or other cash payment on
Product sales; and
 
(d)            the exchange rates used to convert foreign currencies into US
dollars.


If no Products have been sold by Asterias and its Affiliates and no royalties or
other cash payments have been received by Asterias or its Affiliates with
respect to Products sold by non-Affiliates during any reporting period, Asterias
shall so report.


3.2                          Records & Audits.
 
(a)            Asterias shall keep, and shall require its Affiliates to keep,
accurate and correct records of all Products sold.  Asterias shall also keep
accurate and correct records of all royalties received on account of Products
sold by non-Affiliates where Asterias receives a royalty or other cash payment
on Product sales.  Such records shall be retained by Asterias for at least three
(3) years following a given reporting period.
5

--------------------------------------------------------------------------------

(b)            All records described in Section 3.2(a) shall be available during
normal business hours for inspection at the expense of Geron by a certified
public accountant selected by Geron and in compliance with the other terms of
this Agreement for the sole purpose of verifying reports and payments due. Such
inspector shall not disclose to Geron any information other than information
relating to the accuracy of reports and payments made under this Agreement, and
shall sign a reasonably acceptable confidentiality agreement with Asterias
obligating such inspector to retain such information in confidence pursuant to
such confidentiality agreement. In the event that any such inspection shows an
under reporting and underpayment in excess of five percent (5%) for any
twelve-month (12-month) period, then Asterias shall pay the cost of the audit as
well as any additional sum that would have been payable to Geron had the
Asterias reported correctly, plus an interest charge at a rate of rate per annum
300 basis points over the “prime rate” (as announced by Bank of America or any
successor thereto) in effect on the date such overdue amount was originally
required to be paid. Such interest shall be calculated from the date the correct
payment was due to Geron up to the date when such payment is actually made by
Asterias or an Affiliate. For underpayment not in excess of five percent (5%)
for any twelve-month (12-month) period, Asterias shall pay the difference within
thirty (30) days without interest charge or inspection cost.
 
(c)            Asterias acknowledges and agrees that, due to the unique nature
of the records subject to audit under Section 3.2(b), Geron would be incapable
of verifying reports and payments made by Asterias pursuant to this Agreement
without access to such records, that there may be no adequate remedy at law for
any breach of Asterias’ obligations under Section 3.2(b), and therefore, that
upon any breach thereof by Asterias, Geron shall be entitled to seek appropriate
equitable relief in addition to whatever remedies it might have at law.


3.3                          Payments.
 
(a)            All royalties due Geron shall be paid in United States dollars.
 When Net Sales or royalties are denominated in currencies other than United
States dollars, Asterias shall first determine the royalty in the currency of
the country in which Products were sold or royalties were paid and then convert
the amount into equivalent United States dollars, using the exchange rate
published on Bloomberg at 5:00pm California time on the last business day of the
applicable period in question or in the Wall Street Journal on such date if not
so published on Bloomberg.
 
(b)            Asterias shall pay all payments due hereunder quarterly within
sixty (60) calendar days after the end of each calendar quarter. Each such
payment shall be for earned payments accrued within Asterias 's most recently
completed calendar quarter.


ARTICLE 4– TERM AND TERMINATION
 
This Agreement shall be effective on the Effective Date and shall terminate on
the expiration of the Term.  Asterias’ obligation under this Article 4 shall
survive termination of this Agreement as follows: (a) with respect to paying
royalties and providing reports, until the last required quarterly report has
been provided and all royalties due with respect to Net Sales or royalties
received by Asterias from non-Affiliates with respect to sales of Products
during the Term have been paid; (b) with respect to Geron’s right to audit the
books and records of Asterias and its Affiliates, for a period of one year, and
(c) with respect to retaining books and records of Product sales and royalties
received, for three years.
6

--------------------------------------------------------------------------------

ARTICLE 5 - CONFIDENTIALITY
 
5.1            During the Term and for a period of three (3) years thereafter,
Geron shall not disclose any Confidential Information to any third party (other
than Geron’s Representatives who have a need to know such Confidential
Information) or use such Confidential Information to compete with Asterias;
provided, however, that this Section 5.1 shall not restrict Geron from
performing any obligation or exercising any right under this Agreement and shall
not restrict Geron’s individual Representatives from using Residual Knowledge.
 For purposes of this Agreement, “Residual Knowledge” means ideas, concepts,
know-how, or techniques related to the Confidential Information that are
retained in the unaided memories of the Geron’s individual Representatives who
have had access to the Confidential Information.  An individual Representative’s
memory is considered unaided if the employee has not intentionally memorized the
relevant Confidential Information for the purpose of retaining and subsequently
using or disclosing it.  Geron shall not direct any of its individual
Representatives to use or practice any Residual Knowledge.  In protecting the
Confidential Information from unauthorized disclosure to any third party, Geron
shall use at least the same degree of care as it uses in preventing the
unauthorized disclosure of its own confidential information.


5.2            Notwithstanding anything contained herein to the contrary,
Confidential Information shall not include information that: (a) is or becomes
publicly available (other than through a breach of this Agreement); (b) was
known to or in the possession of Geron or any of its Representatives at the time
of disclosure to Geron by any Representative of Asterias or by any
Representative of any Affiliate of Asterias; (c) is independently developed or
acquired by Geron or any of its Representatives without the use of Confidential
Information; (d) is disclosed with the prior written approval of Asterias or any
of its Representatives; or (e) becomes known to Geron or its Representatives
from a third party  (other than a former officer, director or employee of Geron
or its Affiliates who knew such information during the term of their office,
directorship or employment with Geron or its Affiliates) on a nonconfidential
basis without breach of this Agreement by Geron.


5.3            Notwithstanding anything contained herein to the contrary, Geron
shall be permitted to disclose Confidential Information to the extent required
by law or pursuant to the order or legal process of a court, administrative
agency, or other governmental body (including by deposition, interrogatory,
request for documents, subpoena, civil investigation, demand or similar
process), or any rule, regulation, policy statement or other formal demand of
any national securities exchange, market or automated quotation system;
provided, that, to the extent permitted by applicable law or any order or
requirement of a court, administrative agency or other governmental body, Geron
will, as promptly as practicable, provide Asterias with prior written notice of
such requirement so that Asterias may seek a protective or other order at its
sole expense, or waive compliance with the terms of this Agreement with respect
to such disclosure.  If such protective order is not timely obtained, or if
Asterias waives compliance with the provisions hereof or fails to promptly
respond to Geron’s written notice, Asterias will, without liability under this
Agreement, furnish only that portion of the Confidential Information that it is
advised by its outside legal counsel is legally required and will exercise
commercially reasonable efforts to obtain assurance that confidential treatment,
if available, will be accorded such Confidential Information.  Notwithstanding
anything to the contrary contained herein, Geron may disclose Confidential
Information to the extent required by federal or state securities laws or
reporting obligations to the United States Securities and Exchange Commission.


7

--------------------------------------------------------------------------------

5.4            Except as required by law, including but not limited to federal
and state securities laws or reporting obligations to the United States
Securities and Exchange Commission, or pursuant to the order or requirement of a
court, administrative agency or other governmental body (including by
deposition, interrogatory, request for documents, subpoena, civil investigation,
demand or similar process), or any rule, regulation, policy statement or other
formal demand of any national securities exchange, market or automated quotation
system, neither Geron nor Asterias shall publicly disclose any terms and
conditions of this Agreement unless expressly authorized to do so in writing by
the other party, which authorization shall not be unreasonably withheld.  This
restriction shall not apply with respect to any terms and conditions of this
Agreement that are or become publicly available (other than through a breach of
this Agreement).


5.5            Each of Geron and Asterias acknowledge and agree that due to the
unique nature of the Confidential Information and the terms and conditions of
this Agreement, there may be no adequate remedy at law for any breach of its
obligations under this Article 5, and therefore, that upon any breach thereof by
the other party, Geron or Asterias shall be entitled to seek appropriate
equitable relief in addition to whatever remedies it might have at law.


ARTICLE 6- NOTICES AND OTHER COMMUNICATIONS


Any notice or other communication required to be given to any party will be
deemed to have been properly given and to be effective (a) on the date of
delivery if delivered by hand, air courier delivery service, confirmed facsimile
transmission, or confirmed electronic mail, or (b) four days after being
deposited in the United States Mail, certified first class postage prepaid, in
each case if sent to the respective addresses, FAX number or email address given
below, or to another address as it shall designate by written notice given to
the other party in the manner provided in this Article.
 
                  
In the case of Asterias: 
Asterias Biotherapeutics, Inc.
 
 
301 Harbor Bay Parkway, Suite 100
 
 
Alameda, California 94502
 
 
FAX:  (510) 521-3389
 
 
Attention:  Thomas Okarma, Chief Executive Officer

 
                  
In the case of Geron:   
Geron Corporation
 
 
149 Commonwealth Drive
 
 
Menlo Park, CA 94024
 
 
FAX:  (650) 473-7750
 
 
Attention:  Vice President, Legal

8

--------------------------------------------------------------------------------

ARTICLE 7 – GOVERNING LAW AND JURISDICTION


7.1            This Agreement and all claims or causes of action (whether in
contract or tort or otherwise) based upon, arising out of or related to this
Agreement or the transactions contemplated hereby shall be governed by and
construed in accordance with the laws of the State of California without regard
to conflict of laws principles that would result in the application of any law
other than the laws of the State of California.  Except as provided for in
Section 7.2, each of Geron and Asterias: (a) consents to and submits to the
exclusive jurisdiction and venue of the Superior Court of the State of
California for the  County of Santa Clara of the State of California or the
United States District Court for the Northern District of California, in any
Proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement; (b) agrees that all claims in
respect of any such Proceeding shall be heard and determined in any such court;
(c) shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court; and (d) shall not bring any
Proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement in any other court.  Each of Geron
and Asterias waives any defense of inconvenient forum to the maintenance of any
Proceeding so brought and waives any bond, surety or other security that might
be required of any other Person with respect thereto.  Each of Geron and
Asterias hereby agrees that service of any process, summons, notice or document
in accordance with the provisions of Article 6 shall be effective service of
process for any Proceeding arising out of or relating to this Agreement or any
of the transactions contemplated hereby.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT.


7.2            Notwithstanding anything to the contrary contained in this
Agreement, any claim (other than a claim for injunctive or other equitable
relief from a court of competent jurisdiction in accordance with Section 7.1)
for any breach of Geron’s or Asterias’ obligations or covenants under this
Agreement (“Claim”) shall be brought and resolved exclusively in accordance with
the provisions of Schedule 10.10(b) of the Asset Contribution Agreement and
shall otherwise be governed by the applicable provisions of this Article 7 as if
Geron or Asterias were bringing such Claim as a Geron Indemnitee or Asterias
Indemnitee, respectively, thereunder; provided, however, that nothing in this
Section 7.2 shall prevent any party from seeking injunctive and other equitable
relief from a court of competent jurisdiction in compliance with Section 7.1
hereof.


7.3            In the event that any party to this Agreement becomes aware of
any event or circumstance that would reasonably be expected to constitute or
give rise to any Claim for Damages, the party having the right to bring such
Claim (“Claimant”) shall take all commercially reasonable efforts to mitigate
and minimize all Damages that may result from the breach giving rise to the
Claim (it being understood that nothing in this Agreement shall limit such
Claimant’s right to seek recovery from the other party with respect to any costs
of such mitigation).  Each Claimant shall use reasonable efforts to collect any
amounts available under insurance coverage for any Damages for which a Claim may
be brought under this Agreement.  The amount of any Damages for which a Claim
may be brought shall be net of any amounts recovered by the Claimant under
insurance policies with respect to such Damages in excess of the sum of:
 (i) reasonable out-of-pocket costs and expenses relating to collection under
such policies; and (ii) any deductible associated therewith to the extent paid
or by which insurance proceeds were reduced.  “Damages” shall mean any  damage,
loss, liability, cost, judgment, award, fee (including any legal fee, expert
fee, accounting fee or advisory fee) or expense; provided, however, that in no
event shall Damages include any special, indirect, incidental or consequential
damages except in the case of a violation of Section 5.1.


9

--------------------------------------------------------------------------------

7.4            Subject to any injunction or other equitable remedies that may be
available to any party, a party shall not be liable or responsible in any manner
whatsoever to the other party with respect to the matters contemplated by this
Agreement other than for Claims brought as provided in this Article 7 and
subject to the limitations contained therein; provided, however, that no Claim
against a party for fraud by such party shall be subject to the limitations of
this Article 7.


ARTICLE 8 ‑ MISCELLANEOUS PROVISIONS


8.1            Nothing herein shall be deemed to constitute either party as the
agent or representative of the other party.


8.2            The parties hereto acknowledge that this Agreement sets forth the
entire Agreement and understanding of the parties hereto as to the subject
matter hereof, and shall not be subject to any change or modification except by
the execution of a written instrument subscribed to by the parties hereto.


8.3            The provisions of this Agreement are severable, and in the event
that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.


8.4            The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.


8.5            This Agreement, and the rights and obligations of Asterias under
this Agreement, may not be assigned by Asterias except: (a) with the prior
written consent of Geron; (b) in connection with a merger or consolidation of
Asterias; or (c) an assignment by Asterias in connection with a sale of all or
substantially all of the Contributed Patents.  Geron may freely assign this
Agreement or any of its rights and obligations under this Agreement; provided,
that Geron provides to Asterias a written agreement executed by the assignee
agreeing to be bound by all of the terms and conditions of this Agreement in
place of the assignor.  Subject to the provisions of this Section 8.5, this
Agreement shall inure to the benefit of Geron, Asterias and their respective
successors and permitted assigns.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date set forth above.
 
 
ASTERIAS BIOTHERAPEUTICS, INC.
 
 
 
 
 
By: 
s/Thomas Okarma
 
 
Thomas Okarma, Chief Executive Officer
 

 
 
GERON CORPORATION
 
 
 
 
 
By: 
s/John Scarlett
 
 
John Scarlett, Chief Executive Officer
 


[SIGNATURE PAGE TO ROYALTY AGREEMENT]

--------------------------------------------------------------------------------

SCHEDULE 1


CONTRIBUTED PATENTS


Notwithstanding anything contained in the Royalty Agreement to the contrary,
patents and patent applications marked “(CONSENT REQUIRED)” in this Schedule
shall be deemed included on this Schedule and shall be subject to the Royalty
Agreement as Contributed Patents only if Geron shall have obtained the prior
express written consent of the University of Edinburgh under that certain
Research and License Agreement, dated as of May 3, 1999, by and among the Roslin
Institute (as predecessor-in-interest to the University of Edinburgh), Geron and
Roslin Bio-Med, Ltd. (as predecessor-in-interest to Geron), as amended on
October 1, 2002, September 3, 2003 and July 1, 2005, to assign or otherwise
transfer such patents and patent applications to Asterias.
 
Geron-Owned Stem Cell Status Report - Active Cases
 
 
TITLE
COUNTRY
APPLICATION NUMBER
FILING DATE
PATENT
NUMBER
ISSUE DATE
STATUS
ADDL.
ASSIGNEE
/ JOINT
OWNER
061/005
Methods and Materials for the Growth of Primate-Derived Primordial Stem Cells in
Feeder-Free Culture
US
09/530,346
24-Apr-00
6,800,480
5-Oct-04
Issued
 
061/006D
Feeder-Free Culture Method for Embryonic Stem Cells
US
10/330,873
24-Dec-02
7,413,902
19-Aug-08
Issued
 
061/235AU
Methods and Materials for the Growth of Primate-Derived Primordial Stem Cells in
Feeder-Free Culture
AU
12771/99
23-Oct-98
729377
17-May-01
Issued
 
061/236CA
Methods and Materials for the Growth of Primate-Derived Primordial Stem Cells in
Feeder-Free Culture
CA
2307807
23-Oct-98
2,307,807
2-Sep-08
Issued
 

 

--------------------------------------------------------------------------------

061/237EP
Methods and Materials for the Growth of Primate-Derived Primordial Stem Cells in
Feeder-Free Culture
EP
98956192.3
23-Oct-98
 
 
Pending
 
061/238JP
Methods and Materials for the Growth of Primate-Derived Primordial Stem Cells in
Feeder-Free Culture
JP
2000-517062
23-Oct-98
3880795
17-Nov-06
Issued
 
061/239JP D
Methods and Materials for the Growth of Primate-Derived Primordial Stem Cells in
Feeder-Free Culture
JP
2000-185486
23-Oct-98
3880778
17-Nov-06
Issued
 
061/241HK
Methods and Materials for the Growth of Primate-Derived Primordial Stem Cells
HK
01100775
23-Oct-98
 
 
Pending
 
081/002C
Dendritic Cell Vaccine Containing Telomerase Reverse Transcriptase for the
Treatment of Cancer
US
09/675,321
29-Sep-00
6,440,735
27-Aug-02
Issued
 
081/003P
Method for Identifying and Killing Cancer Cells
US
10/208,243
30-Jul-02
7,402,307
22-Jul-08
Issued
 
081/004D
Cellular Telomerase Vaccine and Its Use for Treating Cancer
US
11/413,838
27-Apr-06
7,824,849
2-Nov-10
Issued
 
081/202CA
Dendritic Cell Vaccine Containing Telomerase Reverse Transcriptase for the
Treatment of Cancer
CA
2347067
30-Mar-99
 
 
Pending
 

 
2

--------------------------------------------------------------------------------

081/206CH
Methods and Compositions for Eliciting an Immune Response to a Telomerase
Antigen
CH
999161938
30-Mar-99
1068296
10-Aug-11
Issued
 
081/207DE
Methods and Compositions for Eliciting an Immune Response to a Telomerase
Antigen
DE
999161938
30-Mar-99
1068296
10-Aug-11
Issued
 
081/208FR
Methods and Compositions for Eliciting an Immune Response to a Telomerase
Antigen
FR
999161938
30-Mar-99
1068296
10-Aug-11
Issued
 
081/209GB
Methods and Compositions for Eliciting an Immune Response to a Telomerase
Antigen
GB
999161938
30-Mar-99
1068296
10-Aug-11
Issued
 
081/210IT
Methods and Compositions for Eliciting an Immune Response to a Telomerase
Antigen
IT
999161938
30-Mar-99
1068296
10-Aug-11
Issued
 
090/004D
Use of TGF Beta Superfamily Antagonists to Make Dopaminergic Neurons from
Embryonic Stem Cells
US
11/010,230
10-Dec-04
7,560,281
14-Jul-09
Issued
 
090/005C
Neural Cell Populations from Primate Pluripotent Stem Cells
US
12/477,726
3-Jun-09
8,252,586
28-Aug-12
Issued
 

 
3

--------------------------------------------------------------------------------

090/006C
Use of TGF Beta Superfamily Antagonists and Neurotrophins to Make Neurons from
Embryonic Stem Cells
US
12/500,998
10-Jul-09
8,153,428
10-Apr-12
Issued
 
090/007C
Neural Cell Populations from Primate Pluripotent Stem Cells
US
13/561,296
30-Jul-12
 
 
Pending
 
091/004
cDNA Libraries Reflecting Gene Expression During Growth and Differentiation of
Human Pluripotent Stem Cells
US
09/688,031
10-Oct-00
6,667,176
23-Dec-03
Issued
 
091/009C
Use of Human Embryonic Stem Cells for Drug Screening and Toxicity Testing
US
10/039,956
23-Oct-01
7,041,438
9-May-06
Issued
 
091/011P
Embryonic Stem Cells Having Genetic Modifications
US
10/948,956
24-Sep-04
7,413,904
19-Aug-08
Issued
 
091/030P
Culture System for Rapid Expansion of Human Embryonic Stem Cells
US
10/235,094
4-Sep-02
7,410,798
12-Aug-08
Issued
 
091/031D
Medium for Growing Human Embryonic Stem Cells
US
10/873,922
21-Jun-04
7,297,539
20-Nov-07
Issued
 
091/033P
Medium for Growing Human Embryonic Stem Cells
US
10/949,181
24-Sep-04
7,455,983
25-Nov-08
Issued
 
091/037C
Culture System for Rapid Expansion of Human Embryonic Stem Cells
US
12/170,219
9-Jul-08
 
 
Pending
 

 
4

--------------------------------------------------------------------------------

091/038C
Culture System for Rapid Expansion of Human Embryonic Stem Cells
US
12/710,078
22-Feb-10
 
 
Pending
 
091/039C
Culture System for Rapid Expansion of Human Embryonic Stem Cells
US
12/763,884
20-Apr-10
8,097,458
17-Jan-12
Issued
 
091/040C
Culture System for Rapid Expansion of Human Embryonic Stem Cells
US
13/323,567
12-Dec-11
 
 
Pending
 
091/051
Suspension Culture of Human Embryonic Stem Cells
US
11/917,993
18-Dec-07
 
 
Pending
 
091/201AU
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
AU
11128/01
10-Jan-01
751321
5-Dec-02
Issued
 
091/202IL
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
IL
141742
10-Jan-01
141742
10-Dec-06
Issued
 
091/204JP D
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
JP
2001-138021
10-Jan-01
4919445
10-Feb-12
Issued
 
091/205SG
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
SG
200101413-3
10-Jan-01
79595
31-Dec-08
Issued
 
091/206IN
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
IN
00361/CHENP/2001
10-Jan-01
219103
25-Apr-08
Issued
 

 
5

--------------------------------------------------------------------------------

091/207CA
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
CA
2388811
10-Jan-01
2,388,811
6-Oct-09
Issued
 
091/209EP
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
EP
01900997.6
10-Jan-01
 
 
Pending
 
091/211HK
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
HK
03107166
10-Jan-01
 
 
Pending
 
091/212IL D
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
IL
177324
10-Jan-01
177324
30-Mar-12
Issued
 
091/217IN D2
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
IN
4588/CHENP/2006
10-Jan-01
238318
28-Jan-10
Issued
 
091/218CN D
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
CN
200910129670.2
10-Jan-01
 
 
Pending
 
091/219EP D
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
EP
10175090.9
10-Jan-01
 
 
Pending
 
091/220HK
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
HK
11106881.6
10-Jan-01
 
 
Pending
 
091/301AU
Culture System for Rapid Expansion of Human Embryonic Stem Cells
AU
2002323593
5-Sep-02
2002323593
11-Oct-07
Issued
 

 
6

--------------------------------------------------------------------------------

091/303UK
Culture System for Rapid Expansion of Human Embryonic Stem Cells
GB
0404910.2
5-Sep-02
2394723
20-Jul-05
Issued
 
091/304EP
Culture System for Rapid Expansion of Human Embryonic Stem Cells
EP
02757586.9
5-Sep-02
 
 
Pending
 
091/305IL
Culture System for Rapid Expansion of Human Embryonic Stem Cells
IL
160403
5-Sep-02
160403
17-Sep-10
Issued
 
091/306JP
Culture System for Rapid Expansion of Human Embryonic Stem Cells
JP
2003-525623
5-Sep-02
 
 
Pending
 
091/307SG
Culture System for Rapid Expansion of Human Embryonic Stem Cells
SG
200400924-7
5-Sep-02
102946
31-May-06
Issued
 
091/314EP D
Culture System for Rapid Expansion of Human Embryonic Stem Cells
EP
10174954.7
5-Sep-02
 
 
Pending
 
091/315IL D
Culture System for Rapid Expansion of Human Embryonic Stem Cells
IL
204178
5-Sep-02
 
 
Pending
 
091/316JP D
Culture System for Rapid Expansion of Human Embryonic Stem Cells
JP
2009-271501
5-Sep-02
 
 
Pending
 
091/317HK
Culture System for Rapid Expansion of Human Embryonic Stem Cells
HK
11106437.5
5-Sep-02
 
 
Pending
 

 
7

--------------------------------------------------------------------------------

091/402EP
Medium for Growing Human Embryonic Stem Cells
EP
05775294.1
13-Jul-05
 
 
Pending
 
091/403AU
Medium for Growing Human Embryonic Stem Cells
AU
2005271723
13-Jul-05
2005271723
31-Mar-11
Issued
 
091/404UK
Medium for Growing Human Embryonic Stem Cells
GB
0702793.1
13-Jul-05
2431165
1-Apr-09
Issued
 
091/405IL
Medium for Growing Human Embryonic Stem Cells
IL
180447
13-Jul-05
180447
1-Feb-12
Issued
 
091/406SG
Medium for Growing Human Embryonic Stem Cells
SG
200700160-5
13-Jul-05
128950
30-Jun-09
Issued
 
091/407HK
Medium for Growing Human Embryonic Stem Cells
HK
07110996.6
13-Jul-05
1103106
17-Jul-09
Issued
 
091/408EP D
Medium for Growing Human Embryonic Stem Cells
EP
10180759.2
13-Jul-05
 
 
Pending
 
091/501AU
Suspension Culture of Human Embryonic Stem Cells
AU
2006262369
20-Jun-06
2006262369
18-Oct-12
Issued
 
091/502CA
Suspension Culture of Human Embryonic Stem Cells
CA
2613369
20-Jun-06
 
 
Pending
 
091/503EP
Suspension Culture of Human Embryonic Stem Cells
EP
06785185.7
20-Jun-06
 
 
Pending
 
091/504GB
Suspension Culture of Human Embryonic Stem Cells
GB
0800365.9
20-Jun-06
2441488
29-Sep-10
Issued
 

 
8

--------------------------------------------------------------------------------

091/505IL
Suspension Culture of Human Embryonic Stem Cells
IL
188264
20-Jun-06
188264
30-Mar-12
Issued
 
091/506IN
Suspension Culture of Human Embryonic Stem Cells
IN
81/CHENP/2008
20-Jun-06
 
 
Pending
 
091/507JP
Suspension Culture of Human Embryonic Stem Cells
JP
2008-518312
20-Jun-06
 
 
Pending
 
091/508KR
Suspension Culture of Human Embryonic Stem Cells
KR
10-2008-7001755
20-Jun-06
 
 
Pending
 
091/509SG
Suspension Culture of Human Embryonic Stem Cells
SG
200718866-7
20-Jun-06
138384
30-Nov-10
Issued
 
091/510CN
Suspension Culture of Human Embryonic Stem Cells
CN
200680027460.7
20-Jun-06
 
 
Pending
 
091/511HK
Suspension Culture of Human Embryonic Stem Cells
HK
08102719.8
20-Jun-06
1122836
26-Nov-10
Issued
 
091/512AU D
Suspension Culture of Human Embryonic Stem Cells
AU
2012203350
20-Jun-06
 
 
Pending
 
092/002
Conditioned Media for Propagating Human Pluripotent Stem Cells
US
09/900,752
6-Jul-01
6,642,048
4-Nov-03
Issued
 
093/002
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
US
09/718,308
20-Nov-00
6,458,589
1-Oct-02
Issued
 

 
9

--------------------------------------------------------------------------------

093/003D
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
US
09/872,182
31-May-01
6,506,574
14-Jan-03
Issued
 
093/004P
Process for Making Hepatocytes from Pluripotent Stem Cells
US
10/001,267
31-Oct-01
7,256,042
14-Aug-07
Issued
 
093/005P
Hepatocytes for Therapy and Drug Screening Made From Embryonic Stem Cells
US
10/087,142
1-Mar-02
7,282,366
16-Oct-07
Issued
 
093/030P
Protocols for Making Hepatocytes from Embryonic Stem Cells
US
10/810,311
26-Mar-04
7,473,555
6-Jan-09
Issued
 
093/032C
Protocols for Making Hepatocytes from Embryonic Stem Cells
US
12/277,136
24-Nov-08
 
 
Pending
 
093/041
Differentiation of Primate Pluripotent Cells to Hepatocyte-Lineage Cells
US
12/303,104
1-Dec-08
8,148,151
3-Apr-12
Issued
Univ. Edinburgh
(CONSENT REQUIRED)
093/201AU
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
AU
2001259170
26-Apr-01
2001259170
11-May-06
Issued
 
093/202CA
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
CA
2407505
26-Apr-01
2,407,505
23-Oct-07
Issued
 
093/204EP
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
EP
01932661
26-Apr-01
 
 
Pending
 
093/205KR
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
KR
2002-7014467
26-Apr-01
10-0729971
13-Jun-07
Issued
 

 
10

--------------------------------------------------------------------------------

093/206IN
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
IN
IN/PCT/2002/01764/CHE
26-Apr-01
208929
16-Aug-07
Issued
 
093/207IL
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
IL
152481
26-Apr-01
152481
1-Mar-11
Issued
 
093/208JP
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
JP
2001-578620
26-Apr-01
 
 
Pending
 
093/209SG
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
SG
200206520-9
26-Apr-01
92,561
31-Mar-05
Issued
 
093/210GB
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
GB
0227573.3
26-Apr-01
2,380,490
29-Dec-04
Issued
 
093/211AU D
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
AU
2004205306
26-Apr-01
2004205306
14-Apr-05
Issued
 
093/211HK
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
HK
03108081
26-Apr-01
 
 
Pending
 
093/213CN D
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
CN
201010528128.7
26-Apr-01
 
 
Pending
 
093/214EP D
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
EP
010175113.9
26-Apr-01
 
 
Pending
 
093/215KR D
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
KR
2007-7003241
26-Apr-01
10-0868473
6-Nov-08
Issued
 
093/216IN D
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
IN
437/CHENP/2007
26-Apr-01
238673
17-Feb-10
Issued
 

 
11

--------------------------------------------------------------------------------

093/218JP D
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
JP
2012-139735
26-Apr-01
 
 
Pending
 
093/221AU D
Hepatocyte Lineage Cells Derived from Pluripotent Stem Cells
AU
2004205307
26-Apr-01
2004205307
7-Apr-05
Issued
 
093/401EP
Differentiation of Primate Pluripotent Cells to Hepatocyte-Lineage Cells
EP
07795625.8
1-Jun-07
 
 
Pending
Univ. Edinburgh (CONSENT REQUIRED)
093/402UK
Differentiation of Primate Pluripotent Cells to Hepatocyte-Lineage Cells
GB
0823060.9
1-Jun-07
2453074
22-Jun-11
Issued
Univ. Edinburgh (CONSENT REQUIRED)
094/004D
Making Neural Cells for Human Therapy or Drug Screening from Human Embryonic
Stem Cells
US
09/872,183
31-May-01
6,833,269
21-Dec-04
Issued
 
094/005C
Neural Progenitor Cell Populations
US
11/281,040
16-Nov-05
8,148,148
3-Apr-12
Issued
 
094/006C
Neural Progenitor Cell Populations
US
12/332,783
11-Dec-08
8,252,585
28-Aug-12
Issued
 
094/007C
Neural Progenitor Cell Populations
US
13/558,078
25-Jul-12
 
 
Pending
 
094/011P
Screening Small Molecule Drugs Using Neural Cells Differentiated from Human
Embryonic Stem Cells
US
10/157,288
28-May-02
7,250,294
31-Jul-07
Issued
 
094/013D
Use of Cyclic AMP and Ascorbic Acid to Produce Dopaminergic Neurons from
Embryonic Stem Cells
US
11/009,504
10-Dec-04
7,763,463
27-Jul-10
Issued
 

 
12

--------------------------------------------------------------------------------

094/201IN
A Medical Composition Comprising Neural Cells
IN
397/MAS/2001
16-May-01
231156
3-Mar-09
Issued
 
094/202AU
Neural Progenitor Cell Populations
AU
2001263199
16-May-01
2001263199
16-Sep-04
Issued
 
094/203CA
Neural Progenitor Cell Populations
CA
2409698
16-May-01
2,409,698
26-Oct-10
Issued
 
094/204CN
Neural Progenitor Cell Populations
CN
01809662.X
16-May-01
100580079
13-Jan-10
Issued
 
094/205EP
Neural Progenitor Cell Populations
EP
01937463.6
16-May-01
 
 
Pending
 
094/206IL
Neural Progenitor Cell Populations
IL
152741
16-May-01
152741
1-May-11
Issued
 
094/207JP
Neural Progenitor Cell Populations
JP
2001-585312
16-May-01
 
 
Pending
 
094/208KR
Neural Progenitor Cell Populations
KR
2002-7015192
16-May-01
903755
12-Jun-09
Issued
 
094/209SG
Neural Progenitor Cell Populations
SG
200206677-7
16-May-01
92,904
30-Dec-04
Issued
 
094/210GB
Neural Progenitor Cell Populations
GB
0229369.4
16-May-01
2,379,447
29-Dec-04
Issued
 
094/211HK
Neural Progenitor Cell Populations
HK
03108154.2
16-May-01
1055765
30-Sep-10
Issued
 
094/212JP D
Neural Progenitor Cell Populations
JP
2012-260896
16-May-01
 
 
Pending
 
094/221AU D
Neural Progenitor Cell Populations
AU
2004214542
16-May-01
2004214542
16-Aug-07
Issued
 
094/301AU
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
AU
2002322270
20-Jun-02
2002322270
1-Oct-09
Issued
 

 
13

--------------------------------------------------------------------------------

094/303CN
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
CN
02815144.5
20-Jun-02
100384986
30-Apr-08
Issued
 
094/304EP
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
EP
02756248.7
20-Jun-02
 
 
Pending
 
094/305GB
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
GB
0400167.3
20-Jun-02
2,393,733
14-Sep-05
Issued
 
094/306IN
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
IN
2018/CHENP/2003
20-Jun-02
224902
24-Oct-08
Issued
 
094/307IL
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
IL
159324
20-Jun-02
159324
31-Jul-12
Issued
 
094/308JP
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
JP
2003-507255
20-Jun-02
4526265
11-Jun-10
Issued
 
094/309KR
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
KR
2003-7016718
20-Jun-02
 
 
Pending
 

 
14

--------------------------------------------------------------------------------

094/310SG
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
SG
200307601-5
20-Jun-02
101,708
30-Dec-05
Issued
 
094/311HK
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
HK
05107808.2
20-Jun-02
1075673
6-Feb-09
Issued
 
094/312CN D
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
CN
200610101371.4
20-Jun-02
101029302
30-Mar-11
Issued
 
094/316IN D
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
IN
5529/CHENP/2007
20-Jun-02
247544
18-Apr-11
Issued
 
094/318JP D
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
JP
2010-009966
20-Jun-02
 
10-Dec-12
Issued
 
094/319JP D2
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
JP
2012-246396
20-Jun-02
 
 
Pending
 

 
15

--------------------------------------------------------------------------------

096/003
Differentiated Cells Suitable For Human Therapy
US
09/783,203
13-Feb-01
6,576,464
10-Jun-03
Issued
 
096/004
Selective Antibody Targeting of Undifferentiated Stem Cells
US
09/995,419
26-Nov-01
6,921,665
26-Jul-05
Issued
Univ. Edinburgh (CONSENT REQUIRED)
096/007C
Differentiated Cells Suitable For Human Therapy
US
11/359,341
21-Feb-06
 
 
Pending
 
096/201AU
Differentiated Stem Cells Suitable for Human Therapy
AU
2002237681
26-Nov-01
2002237681
22-Mar-07
Issued
 
096/202CA
Differentiated Stem Cells Suitable for Human Therapy
CA
2434760
26-Nov-01
 
 
Pending
 
096/204EP
Differentiated Stem Cells Suitable for Human Therapy
EP
01986488.3
26-Nov-01
 
 
Pending
 
096/205GB
Differentiated Stem Cells Suitable for Human Therapy
GB
0313389.9
26-Nov-01
2,386,120
9-Mar-05
Issued
 
096/207IL
Differentiated Cells Suitable for Human Therapy
IL
155695
26-Nov-01
155695
1-Feb-08
Issued
 
096/208IN
Differentiated Stem Cells Suitable for Human Therapy
IN
00782/CHENP/2003
26-Nov-01
229151
13-Feb-09
Issued
 
096/211SG
Differentiated Stem Cells Suitable for Human Therapy
SG
200302425-4
26-Nov-01
96,763
31-Jul-06
Issued
 
096/213CN D
Differentiated Stem Cells Suitable for Human Therapy
CN
200910224980.2
26-Nov-01
 
 
Pending
 
096/218IN D
A Modified Population of Cells Differentiated from Primate Pluripotent Stem
(pPS) Cells
IN
1873/CHENP/2003
26-Nov-01
 
 
Pending
 

 
16

--------------------------------------------------------------------------------

096/300GB
Selective Antibody Targeting of Undifferentiated Stem Cells
GB
0128409
27-Nov-01
2,374,076
25-Feb-04
Issued
Univ. Edinburgh (CONSENT REQUIRED)
097/201AU
Tolerizing Allografts of Pluripotent Stem Cells
AU
2002239294
21-Nov-01
2002239294
28-Aug-06
Issued
 
097/205GB
Tolerizing Allografts of Pluripotent Stem Cells
GB
0313387.3
21-Nov-01
2,386,125
23-Feb-05
Issued
 
097/211SG
Tolerizing Allografts of Pluripotent Stem Cells
SG
200302419-7
21-Nov-01
96,450
31-Jul-07
Issued
 
098/201AU
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
AU
2002322379
3-Jul-02
2002322379
15-Feb-07
Issued
 
098/202CA
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
CA
2453068
3-Jul-02
 
 
Pending
 
098/204EP
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
EP
02756367.5
3-Jul-02
 
 
Pending
 
098/205GB
Osteoblasts Derived from Human Embryonic Stem Cells
GB
0400481.8
3-Jul-02
2,392,674
10-Aug-05
Issued
 
098/206IL
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
IL
159578
3-Jul-02
159578
1-Mar-11
Issued
 
098/209SG
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
SG
200400102
3-Jul-02
102,198
29-Sep-06
Issued
 

 
17

--------------------------------------------------------------------------------

098/213CN D
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
CN
200910152133.X
10-Jul-09
 
 
Pending
 
098/214HK D
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
HK
10107815.6
3-Jul-02
 
 
Pending
 
098/217IN D
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
IN
2634/CHENP/2005
3-Jul-02
236883
25-Nov-09
Issued
 
099/003
Cardiomyocyte Precursors from Human Embryonic Stem Cells
US
10/193,884
12-Jul-02
7,425,448
16-Sep-08
Issued
 
099/004P
Process for Making Transplantable Cardiomyocytes from Human Embryonic Stem Cells
US
10/805,099
19-Mar-04
7,732,199
8-Jun-10
Issued
 
099/006D
Differentiation Protocol for Making Human Cardiomyocytes
US
11/040,691
21-Jan-05
7,763,464
27-Jul-10
Issued
 
099/031
Direct Differentiation Method for Making Cardiomyocytes from Human Embryonic
Stem Cells
US
11/086,709
21-Mar-05
7,452,718
18-Nov-08
Issued
 
099/032C
Direct Differentiation Method for Making Cardiomyocytes from Human Embryonic
Stem Cells
US
12/210,779
15-Sep-08
7,897,389
1-Mar-11
Issued
 
099/033C
Differentiation Protocol for Making Human Cardiomyocytes
US
12/234,916
22-Sep-08
7,851,167
14-Dec-10
Issued
 

 
18

--------------------------------------------------------------------------------

099/041
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
US
11/471,916
20-Jun-06
 
 
Pending
 
099/201AU
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
AU
2002313670
12-Jul-02
2002313670
30-Jul-09
Issued
 
099/202CA
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
CA
2453438
12-Jul-02
 
 
Pending
 
099/203CN
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
CN
02813927.5
12-Jul-02
 
 
Pending
 
099/204EP
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
EP
02753376.9
12-Jul-02
 
 
Pending
 
099/205GB
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
GB
0400570.8
12-Jul-02
2,393,734
27-Jul-05
Issued
 
099/206IL
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
IL
159580
12-Jul-02
159,580
8-Nov-08
Issued
 

 
19

--------------------------------------------------------------------------------

099/207IN
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
IN
00033/CHENP/2004
12-Jul-02
250850
1-Feb-12
Issued
 
099/208JP
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
JP
2003-512669
12-Jul-02
 
 
Pending
 
099/209SG
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
SG
200400096-4
12-Jul-02
101,797
27-Jan-06
Issued
 
099/211HK
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
HK
05100018.3
12-Jul-02
 
 
Pending
 
099/212KR D
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
KR
2010-7000243
12-Jul-02
10-0073411
7-Oct-11
Issued
 
099/214JP D
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
JP
2010-219095
12-Jul-02
 
 
Pending
 
099/215IN D
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
IN
7542/CHENP/2011
12-Jul-02
 
 
Pending
 
099/301AU
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
AU
2005224670
18-Mar-05
2005224670
11-Nov-10
Issued
 

 
20

--------------------------------------------------------------------------------

099/302CA
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
CA
2559854
18-Mar-05
 
 
Pending
 
099/303CN
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
CN
200580008779
18-Mar-05
 
 
Pending
 
099/304EP
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
EP
05732662.1
18-Mar-05
 
 
Pending
 
099/305GB
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
GB
0619719.8
18-Mar-05
2,427,873
10-Sep-08
Issued
 
099/306IL
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
IL
178006
18-Mar-05
178006
1-Dec-11
Issued
 
099/307IN
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
IN
5842/DELNP/2006
18-Mar-05
 
 
Pending
 

 
21

--------------------------------------------------------------------------------

099/308JP
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
JP
2007-504142
18-Mar-05
4971131
13-Apr-12
Issued
 
099/309SG
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
SG
200606477-8
18-Mar-05
125692
31-Mar-09
Issued
 
099/401AU
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
AU
2006262329
20-Jun-06
2006262329
7-Apr-11
Issued
 
099/402CA
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
CA
2611809
20-Jun-06
 
 
Pending
 
099/403CN
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
CN
200680022866.6
20-Jun-06
 
 
Pending
 
099/404EP
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
EP
06785229.3
20-Jun-06
 
 
Pending
 
099/405GB
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
GB
0800264.4
20-Jun-06
2441718
6-Oct-10
Issued
 
099/406IL
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
IL
187611
20-Jun-06
 
 
Allowed
 

 
22

--------------------------------------------------------------------------------

099/407IN
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
IN
9175/DELNP/2007
20-Jun-06
 
 
Pending
 
099/408JP
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
JP
2008-518339
20-Jun-06
 
 
Pending
 
099/409KR
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
KR
10-2008-7001452
20-Jun-06
 
 
Pending
 
099/410SG
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
SG
200718867-5
20-Jun-06
138693
30-Nov-10
Issued
 
099/411HK
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
HK
08103905
20-Jun-06
1109913
3-Dec-10
Issued
 
131/011P
Using Undifferentiated Embryonic Stem Cells to Control the Immune System
US
10/949,702
24-Sep-04
7,799,324
21-Sep-10
Issued
Univ. Western Ontario
131/201AU
Hematopoietic Cells from Human Embryonic Stem Cells
AU
2002366603
6-Dec-02
2002366603
15-Jan-09
Issued
Univ. Western Ontario
131/204EP
Hematopoietic Cells from Human Embryonic Stem Cells
EP
02804740.5
6-Dec-02
 
 
Pending
Univ. Western Ontario
131/205GB
Hematopoietic Cells from Human Embryonic Stem Cells
GB
0414957.1
6-Dec-02
2399572
7-Jun-06
Issued
Univ. Western Ontario

 
23

--------------------------------------------------------------------------------

131/206IL
Hematopoietic Cells from Human Embryonic Stem Cells
IL
162130
6-Dec-02
162130
1-Sep-10
Issued
Univ. Western Ontario
131/208JP
Hematopoietic Cells from Human Embryonic Stem Cells
JP
2003-551273
6-Dec-02
 
 
Pending
Univ. Western Ontario
131/210SG
Hematopoietic Cells from Human Embryonic Stem Cells
SG
200403341-1
6-Dec-02
104768
31-Jul-06
Issued
Univ. Western Ontario
131/212AU D
Hematopoietic Cells from Human Embryonic Stem Cells
AU
2008243182
6-Dec-02
 
 
Pending
Univ. Western Ontario
131/213CN D
Hematopoietic Cells from Human Embryonic Stem Cells
CN
200910174800.4
6-Dec-02
 
 
Pending
Univ. Western Ontario
131/214EP D
Hematopoietic Cells from Human Embryonic Stem Cells
EP
10175120.4
6-Dec-02
 
 
Pending
Univ. Western Ontario
131/215GB D
Use of Undifferentiated Embryonic Stem Cells To Induce Immune Tolerance and
Improve Allograft Acceptance
GB
0503865.8
6-Dec-02
2412379
29-Mar-06
Issued
Univ. Western Ontario
131/216IL D
Hematopoietic Cells from Human Embryonic Stem Cells
IL
200768
6-Dec-02
200768
1-Feb-12
Issued
Univ. Western Ontario
131/217KR D
Hematopoietic Cells from Human Embryonic Stem Cells
KR
2010-7024253
6-Dec-02
 
 
Pending
Univ. Western Ontario
131/218JP D
Hematopoietic Cells from Human Embryonic Stem Cells
JP
2009-265829
6-Dec-02
 
 
Pending
Univ. Western Ontario

 
24

--------------------------------------------------------------------------------

131/219HK
Hematopoietic Cells from Human Embryonic Stem Cells
HK
11109490.3
6-Dec-02
 
 
Pending
Univ. Western Ontario
131/220AU D2
Hematopoietic Cells from Human Embryonic Stem Cells
AU
 
6-Dec-02
 
 
Pending
Univ. Western Ontario
132/002
Islet Cells from Human Embryonic Stem Cells
US
10/313,739
6-Dec-02
7,033,831
25-Apr-06
Issued
 
132/003D
Endoderm Cells from Human Embryonic Stem Cells
US
11/262,633
31-Oct-05
7,326,572
5-Feb-08
Issued
 
132/004C
Islet Cells from Human Embryonic Stem Cells
US
11/960,477
19-Dec-07
 
 
Pending
 
132/005C
Islet Cells from Human Embryonic Stem Cells
US
12/262,536
31-Oct-08
 
 
Pending
 
132/006C
Islet Cells from Human Embryonic Stem Cells
US
12/543,875
19-Aug-09
 
 
Pending
 
132/007C
Drug Screening Using Islet Cells and Islet Cell Progenitors from Human Embryonic
Stem Cells
US
12/762,676
19-Apr-10
 
 
Pending
 
132/008C
Drug Screening Using Islet Cells and Islet Cell Progenitors from Human Embryonic
Stem Cells
US
12/947,605
16-Nov-10
 
 
Pending
 
132/031
Differentiation and Enrichment of Islet-Like Cells from Human Pluripotent Stem
Cells
US
12/303,895
8-Dec-08
 
 
Allowed
 

 
25

--------------------------------------------------------------------------------

132/201AU
Islet Cells from Human Embryonic Stem Cells
AU
2002364143
6-Dec-02
2002364143
5-Jun-08
Issued
 
132/202CA
Islet Cells from Human Embryonic Stem Cells
CA
2470539
6-Dec-02
2,470,539
4-Oct-11
Issued
 
132/203CN
Islet Cells from Human Embryonic Stem Cells
CN
02824367.6
6-Dec-02
1602351
30-Mar-11
Issued
 
132/204EP
Islet Cells from Human Embryonic Stem Cells
EP
02799217.1
6-Dec-02
 
 
Pending
 
132/205GB
Islet Cells from Human Embryonic Stem Cells
GB
0414958.9
6-Dec-02
2,399,823
15-Feb-06
Issued
 
132/206IL
Islet Cells from Human Embryonic Stem Cells
IL
162131
6-Dec-02
162131
31-Mar-11
Issued
 
132/207IN
Islet Cells from Human Embryonic Stem Cells
IN
1795/DELNP/2004
6-Dec-02
 
 
Pending
 
132/208JP
Islet Cells from Human Embryonic Stem Cells
JP
2003-551271
6-Dec-02
4666567
21-Jan-11
Issued
 
132/209KR
Islet Cells from Human Embryonic Stem Cells
KR
2004-7008713
6-Dec-02
1089591
29-Nov-11
Issued
 
132/210SG
Islet Cells from Human Embryonic Stem Cells
SG
200403559-8
6-Dec-02
104,854
31-Aug-06
Issued
 
132/211GB D
Islet Cells from Human Embryonic Stem Cells
GB
0517624.3
6-Dec-02
2415432
6-Sep-06
Issued
 
132/212HK
Islet Cells from Human Embryonic Stem Cells
HK
05106662.9
6-Dec-02
1074218
2-Dec-11
Issued
 
132/213CN D
Islet Cells from Human Embryonic Stem Cells
CN
200710307353.6
6-Dec-02
 
 
Pending
 

 
26

--------------------------------------------------------------------------------

132/214HK
Islet Cells from Human Embryonic Stem Cells
HK
09100086.6
6-Dec-02
 
 
Pending
 
132/215AU D
Islet Cells from Human Embryonic Stem Cells
AU
2007254644
6-Dec-02
2007254644
22-Apr-10
Issued
 
132/216IL D
Islet Cells from Human Embryonic Stem Cells
IL
188472
6-Dec-02
188472
31-Mar-11
Issued
 
132/217IN D
Islet Cells from Human Embryonic Stem Cells
IN
6576/DELNP/2009
6-Dec-02
 
 
Pending
 
132/218JP D
Islet Cells from Human Embryonic Stem Cells
JP
2008-040781
6-Dec-02
4917559
3-Feb-12
Issued
 
132/219KR D
Islet Cells from Human Embryonic Stem Cells
KR
2008-7002476
6-Dec-02
10-0008868
11-Jan-11
Issued
 
132/220AU D2
Islet Cells from Human Embryonic Stem Cells
AU
2010200610
6-Dec-02
 
 
Pending
 
132/221CA D
Islet Cells from Human Embryonic Stem Cells
CA
2692325
6-Dec-02
 
 
Pending
 
132/222EP D
Islet Cells from Human Embryonic Stem Cells
EP
10174969.5
6-Dec-02
 
 
Pending
 
132/223HK
Islet Cells from Human Embryonic Stem Cells
HK
11106412.4
6-Dec-02
 
 
Pending
 
132/224JP D2
Islet Cells from Human Embryonic Stem Cells
JP
2011-258931
6-Dec-02
 
 
Pending
 
132/225KR D2
Islet Cells from Human Embryonic Stem Cells
KR
 
 
 
 
Unfiled
 
133/003C
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
US
11/345,878
1-Feb-06
7,906,330
15-Mar-11
Issued
 

 
27

--------------------------------------------------------------------------------

133/004C
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
US
13/021,497
4-Feb-11
 
 
Pending
 
133/201AU
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
AU
2002366602
6-Dec-02
2002366602
16-Oct-08
Issued
 
133/204EP
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
EP
02804739.7
6-Dec-02
 
 
Pending
 
133/206IL
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
IL
162132
6-Dec-02
162132
29-Jun-10
Issued
 
133/207IN
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
IN
1794/DELNP/2004
6-Dec-02
 
 
Pending
 
133/209KR
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
KR
2004-7008714
6-Dec-02
10-0973453
27-Jul-10
Issued
 
133/210SG
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
SG
200403261-1
6-Dec-02
105,123
31-Aug-06
Issued
 
135/002
A Marker System for Preparing and Characterizing High-Quality Human Embryonic
Stem Cells
US
10/389,431
13-Mar-03
7,153,650
26-Dec-06
Issued
 

 
28

--------------------------------------------------------------------------------

135/201EP
Genes That Are Up- or Down-Regulated During Differentiation of Human Embryonic
Stem Cells
EP
04757690.5
13-Mar-04
 
 
Pending
 
135/202SG
Genes That Are Up- or Down-Regulated During Differentiation of Human Embryonic
Stem Cells
SG
200505876-3
13-Mar-04
115,079
31-Oct-07
Issued
 
135/203GB
Genes That Are Up- or Down-Regulated During Differentiation of Human Embryonic
Stem Cells
GB
0520847.5
13-Mar-04
2415781
18-Jul-07
Issued
 
135/212SG D
Genes That Are Up- or Down-Regulated During Differentiation of Human Embryonic
Stem Cells
SG
200708419-7
13-Mar-04
151119
29-May-09
Issued
 
135/213GB D
Genes That Are Up- or Down-Regulated During Differentiation of Human Embryonic
Stem Cells
GB
0708707.5
13-Mar-04
2434867
7-Nov-07
Issued
 
138/202GB
Dendritic Cell Vaccines Made from Embryonic Stem Cells for Treating Cancer
GB
0703122.2
10-Aug-05
2431582
23-Dec-09
Issued
 
138/204HK
Dendritic Cell Vaccines for Treating Cancer Made from Embryonic Stem Cells
HK
07110697.8
10-Aug-05
1105429
23-Apr-10
Issued
 
151/003
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
US
12/412,183
26-Mar-09
8,093,049
10-Jan-12
Issued
 

 
29

--------------------------------------------------------------------------------

151/004C
Systems for Differentiating Pluripotent Stem Cells into Hematopoietic Lineage
Cells
US
13/312,349
6-Dec-11
 
 
Pending
 
151/201AU
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
AU
2009228215
26-Mar-09
 
 
Pending
 
151/202CA
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
CA
2718438
26-Mar-09
 
 
Pending
 
151/203CN
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
CN
200980116566.8
26-Mar-09
 
 
Pending
 
151/204EP
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
EP
09724052.7
26-Mar-09
 
 
Pending
 
151/206IL
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
IL
208116
26-Mar-09
 
 
Pending
 
151/207IN
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
IN
6087/CHENP/2010
26-Mar-09
 
 
Pending
 
151/208JP
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
JP
2011-502069
26-Mar-09
 
 
Pending
 

 
30

--------------------------------------------------------------------------------

151/209KR
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
KR
2010-7021271
26-Mar-09
 
 
Pending
 
151/210SG
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
SG
201006607-4
26-Mar-09
 
 
Pending
 
151/211HK
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
HK
11105528.7
26-Mar-09
 
 
Pending
 
161/002
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
US
12/362,190
29-Jan-09
8,241,907
14-Aug-12
Issued
 
161/003C
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
US
13/546,381
11-Jul-12
 
 
Pending
 
161/201AU
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
AU
2009209157
29-Jan-09
 
 
Pending
 
161/202CA
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
CA
2712891
29-Jan-09
 
 
Pending
 
161/203CN
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
CN
200980103922.2
29-Jan-09
 
 
Pending
 
161/204EP
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
EP
09705923.2
29-Jan-09
 
 
Pending
 
161/205IL
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
IL
207083
29-Jan-09
 
 
Pending
 

 
31

--------------------------------------------------------------------------------

161/206IN
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
IN
5135/CHENP/2010
29-Jan-09
 
 
Pending
 
161/207JP
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
JP
2010-545155
29-Jan-09
 
 
Pending
 
161/208KR
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
KR
2010-7019066
29-Jan-09
 
 
Pending
 
161/209SG
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
SG
201005466-6
29-Jan-09
 
 
Pending
 
161/210HK
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
HK
11106743.4
29-Jan-09
 
 
Pending
 
162/002
Synthetic Surfaces for Culturing Stem Cell Derived Oligodendrocyte Progenitor
Cells
US
12/362,250
29-Jan-09
 
 
Pending
 
162/201AU
Synthetic Surfaces for Culturing Stem Cell Derived Oligodendrocyte Progenitor
Cells
AU
2009209167
29-Jan-09
 
 
Pending
 
162/202CA
Synthetic Surfaces for Culturing Stem Cell Derived Oligodendrocyte Progenitor
Cells
CA
2714010
29-Jan-09
 
 
Pending
 
162/203CN
Synthetic Surfaces for Culturing Stem Cell Derived Oligodendrocyte Progenitor
Cells
CN
200980103921.8
29-Jan-09
 
 
Pending
 
162/204EP
Synthetic Surfaces for Culturing Stem Cell Derived Oligodendrocyte Progenitor
Cells
EP
09705909.1
29-Jan-09
 
 
Pending
 

 
32

--------------------------------------------------------------------------------

162/205IL
Synthetic Surfaces for Culturing Stem Cell Derived Oligodendrocyte Progenitor
Cells
IL
207085
29-Jan-09
 
 
Pending
 
162/206IN
Synthetic Surfaces for Culturing Stem Cell Derived Oligodendrocyte Progenitor
Cells
IN
5136/CHENP/2010
29-Jan-09
 
 
Pending
 
162/207JP
Synthetic Surfaces for Culturing Stem Cell Derived Oligodendrocyte Progenitor
Cells
JP
2010-545160
29-Jan-09
 
 
Pending
 
162/208KR
Synthetic Surfaces for Culturing Stem Cell Derived Oligodendrocyte Progenitor
Cells
KR
2010-7019153
29-Jan-09
 
 
Pending
 
162/209SG
Synthetic Surfaces for Culturing Stem Cell Derived Oligodendrocyte Progenitor
Cells
SG
201005462-5
29-Jan-09
 
 
Pending
 
162/210HK
Synthetic Surfaces for Culturing Stem Cell Derived Oligodendrocyte Progenitor
Cells
HK
11102599.8
29-Jan-09
 
 
Pending
 
164/003C
Synthetic Surfaces for Differentiating Stem Cells into Cardiomyocytes (amended)
US
12/701,731
8-Feb-10
 
 
Pending
 
165/002
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
US
12/823,739
25-Jun-10
8,323,966
4-Dec-12
Issued
 

 
33

--------------------------------------------------------------------------------

165/003C
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
US
13/679,663
16-Nov-12
 
 
Pending
 
165/201AU
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
AU
2010266016
25-Jun-10
 
 
Pending
 
165/202CA
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
CA
2766164
25-Jun-10
 
 
Pending
 
165/203CN
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
CN
201080032011.8
25-Jun-10
 
 
Pending
 
165/204IL
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
IL
217061
25-Jun-10
 
 
Pending
 
165/205IN
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
IN
47/CHENP/2012
25-Jun-10
 
 
Pending
 
165/206JP
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
JP
2012-517776
25-Jun-10
 
 
Pending
 
165/207KR
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
KR
2012-7001572
25-Jun-10
 
 
Pending
 

 
34

--------------------------------------------------------------------------------

165/208SG
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
SG
201109522-1
25-Jun-10
 
 
Pending
 
165/209GB
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
GB
1201047.6
25-Jun-10
 
 
Pending
 
165/210EP
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
EP
10792733.7
25-Jun-10
 
 
Pending
 
166/200PCT
Enriched Populations of Cardiomyocyte Lineage Cells from Pluripotent Stem Cells
WO
PCT/US2012/30799
28-Mar-12
 
 
Pending
 



Geron-Licensed Stem Cell Status Report - Active Cases


FILE NO.
TITLE
COUNTRY
APPLICATION
NUMBER
FILING
 DATE
PATENT
 NUMBER
ISSUE
 DATE
STATUS
ASSIGNEE
131/004C
Reconstructing Hematopoietic Cell Function Using Human Embryonic Stem Cells
US
10/862,625
7-Jun-04
 
 
Pending
Univ. Western Ontario
134/002
Method of Producing Oligodendrocytes from Human Embryonic Stem Cells for Drug
Screening or Treatment of Spinal Cord Injury
US
10/406,817
4-Apr-03
7,285,415
23-Oct-07
Issued
Regents Univ. California

 
35

--------------------------------------------------------------------------------

134/004C
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
US
11/637,632
11-Dec-06
7,579,188
25-Aug-09
Issued
Regents Univ. California
134/005D
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
US
12/357,244
21-Jan-09
 
 
Pending
Regents Univ. California
134/201AU
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
AU
2003250477
11-Jul-03
2003250477
3-Jul-08
Issued
Regents Univ. California
134/202CA
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
CA
2489203
11-Jul-03
 
 
Pending
Regents Univ. California
134/203CN
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
CN
03816184.2
11-Jul-03
 
 
Pending
Regents Univ. California
134/204EP
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
EP
03764084.4
11-Jul-03
 
 
Pending
Regents Univ. California

 
36

--------------------------------------------------------------------------------

134/205GB
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
GB
0502774.3
11-Jul-03
2,407,822
22-Feb-06
Issued
Regents Univ. California
134/206IL
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
IL
165645
11-Jul-03
165645
1-Mar-11
Issued
Regents Univ. California
134/207IN
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
IN
4091/DELNP/2004
11-Jul-03
 
 
Pending
Regents Univ. California
134/208JP
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
JP
2005-505090
11-Jul-03
4823689
24-Nov-11
Issued
Regents Univ. California
134/209SG
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
SG
200407816-8
11-Jul-03
108,775
31-Jan-07
Issued
Regents Univ. California

 
37

--------------------------------------------------------------------------------

134/210HK
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
HK
06113936.4
19-Dec-06
 
 
Pending
Regents Univ. California
134/211EP D
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
EP
10175854.8
11-Jul-03
 
 
Pending
Regents Univ. California
134/212JP D
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
JP
2011-047716
11-Jul-03
 
 
Pending
Regents Univ. California
134/213IN D
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
IN
4057/DELNP/2011
11-Jul-03
 
 
Pending
Regents Univ. California
134/214HK
Oligodendrocytes Derived from Human Embryonic Stem Cells for Remyelination and
Treatment of Spinal Cord Injury
HK
11105339.6
11-Jul-03
 
 
Pending
Regents Univ. California
136/002
Chondrogenic Progenitor Cells, Protocol for Derivation of Cells and Uses Thereof
US
13/082,727
8-Apr-11
 
 
Pending
Univ. Edinburgh
136/201AU
Chondrogenic Progenitor Cells, Protocol for Derivation of Cells and Uses Thereof
AU
 
8-Apr-11
 
 
Pending
Univ. Edinburgh

 
38

--------------------------------------------------------------------------------

136/202CA
Chondrogenic Progenitor Cells, Protocol for Derivation of Cells and Uses Thereof
CA
 
8-Apr-11
 
 
Unfiled
Univ. Edinburgh
136/203CN
Chondrogenic Progenitor Cells, Protocol for Derivation of Cells and Uses Thereof
CN
 
8-Apr-11
 
 
Pending
Univ. Edinburgh
136/204EP
Chondrogenic Progenitor Cells, Protocol for Derivation of Cells and Uses Thereof
EP
11718764.1
8-Apr-11
 
 
Pending
Univ. Edinburgh
136/205IN
Chondrogenic Progenitor Cells, Protocol for Derivation of Cells and Uses Thereof
IN
9325/CHENP/2012
8-Apr-11
 
 
Pending
Univ. Edinburgh
136/206IL
Chondrogenic Progenitor Cells, Protocol for Derivation of Cells and Uses Thereof
IL
222292
8-Apr-11
 
 
Pending
Univ. Edinburgh
136/207JP
Chondrogenic Progenitor Cells, Protocol for Derivation of Cells and Uses Thereof
JP
 
8-Apr-11
 
 
Pending
Univ. Edinburgh
136/208SG
Chondrogenic Progenitor Cells, Protocol for Derivation of Cells and Uses Thereof
SG
201207371-4
8-Apr-11
 
 
Pending
Univ. Edinburgh
150/001C
Method for Producing Dendritic Cells
US
09/849,499
4-May-01
7,247,480
24-Jul-07
Issued
Isis Innovation, Ltd.
150/003C
Method for Producing Dendritic Cells
US
11/789,669
24-Apr-07
7,473,556
6-Jan-09
Issued
Isis Innovation, Ltd.

 
39

--------------------------------------------------------------------------------

150/004C
Method for Producing Dendritic Cells
US
12/326,831
2-Dec-08
7,781,213
24-Aug-10
Issued
Isis Innovation, Ltd.
150/005C
Method for Producing Dendritic Cells
US
12/841,064
21-Jul-10
8,232,100
31-Jul-12
Issued
Isis Innovation, Ltd.
150/006C
Method for Producing Dendritic Cells
US
13/538,995
29-Jun-12
 
 
Pending
Isis Innovation, Ltd.
150/201AU
Method for Producing Dendritic Cells
AU
200010584
5-Nov-99
768,267
4-Dec-03
Issued
Isis Innovation, Ltd.
150/202CA
Dendritic Cell Manipulation
CA
2350210
5-Nov-99
 
 
Pending
Isis Innovation, Ltd.
150/203EP
Method for Producing Dendritic Cells
EP
99954148.5
5-Nov-99
 
 
Pending
Isis Innovation, Ltd.
600/001
Lysosomal Targeting of Immunogens
US
08/006,845
22-Jan-93
5,633,234
27-May-97
Issued
Johns Hopkins Univ.
600/201CA
Lysosomal Targeting of Immunogens
CA
2154445
21-Jan-94
2,154,445
26-Jun-07
Issued
Johns Hopkins Univ.
600/203JP
Lysosomal Targeting of Immunogens
JP
19940517149
21-Jan-94
3581366
30-Jul-04
Issued
Johns Hopkins Univ.
600/204AT
Lysosomal Targeting of Immunogens
AT
94910648.8
21-Jan-94
180835
15-Jun-99
Issued
Johns Hopkins Univ.
600/205DE
Lysosomal Targeting of Immunogens
DE
94910648.8
21-Jan-94
69418856
20-Jan-00
Issued
Johns Hopkins Univ.
600/206DK
Lysosomal Targeting of Immunogens
DK
94910648.8
21-Jan-94
680513
27-Dec-99
Issued
Johns Hopkins Univ.
600/207ES
Lysosomal Targeting of Immunogens
ES
94910648.8
21-Jan-94
2132395
16-Aug-99
Issued
Johns Hopkins Univ.
600/208GR
Lysosomal Targeting of Immunogens
GR
94910648.8
21-Jan-94
3031026
31-Dec-99
Issued
Johns Hopkins Univ.
601/201EP
Chimeric Vaccines
EP
02763958.2
5-Apr-02
 
 
Pending
Johns Hopkins Univ.
601/202CA
Chimeric Vaccines
CA
2446462
4-May-02
 
 
Pending
Johns Hopkins Univ.
800/001
Methods for Treating Cancers and Pathogen Infections Using Antigen-presenting
Cells Loaded with RNA
US
08/640,444
30-Apr-96
5,853,719
29-Dec-98
Issued
Duke Univ.

 
40

--------------------------------------------------------------------------------

800/002C
Methods for Treating Cancers and Pathogen Infections Using Antigen-presenting
Cells Loaded with RNA
US
09/073,819
6-May-98
6,306,388
23-Oct-01
Issued
Duke Univ.
800/003C
Methods for Treating Cancers and Pathogen Infections Using Antigen-presenting
Cells Loaded with RNA
US
09/875,264
7-Jun-01
7,101,705
5-Sep-06
Issued
Duke Univ.
800/010P
Methods for Treating Cancers and Pathogen Infections Using Antigen-presenting
Cells Loaded with RNA
US
09/171,916
16-Feb-99
7,105,157
12-Sep-06
Issued
Duke Univ.
800/011D
RNA-loaded Antigen Presenting Cells
US
09/667,319
22-Sep-00
6,670,186
30-Dec-03
Issued
Duke Univ.
800/012C
Methods for Treating Cancers and Pathogen Infections Using Antigen-presenting
Cells Loaded with RNA
US
11/250,546
17-Oct-05
7,601,343
13-Oct-09
Issued
Duke Univ.
800/013D
Methods for Treating Cancers and Pathogen Infections Using Antigen-presenting
Cells Loaded with RNA
US
12/585,028
1-Sep-09
8,263,066
11-Sep-12
Issued
Duke Univ.
800/014C
Methods for Treating Cancers and Pathogen Infections Using Antigen-presenting
Cells Loaded with RNA
US
13/554,938
20-Jul-12
 
 
Pending
Duke Univ.
800/020P
Method of Identifying Tumor Antigens that Elicit a T-cell Response
US
09/302,329
30-Apr-99
6,387,701
14-May-02
Issued
Duke Univ.

 
41

--------------------------------------------------------------------------------

800/201AU
Methods for Treating Cancers and Pathogen Infections Using Antigen-presenting
Cells Loaded with RNA
AU
1997/28213
30-Apr-97
724267
11-Jan-01
Issued
Duke Univ.
800/202CA
Compositions and Methods for Treating Cancers and Pathogen Infections Using
Antigen-presenting Cells Loaded with RNA
CA
2253632
30-Apr-97
2,253,632
16-Dec-08
Issued
Duke Univ.
800/204JP
Methods for Treating Cancers and Pathogen Infections Using Antigen-presenting
Cells Loaded with RNA
JP
539210/97
30-Apr-97
3836151
4-Aug-06
Issued
Duke Univ.
800/213EP D
Methods for Treating Cancers and Pathogen Infections Using Antigen-presenting
Cells Loaded with RNA
EP
06015438.2
30-Apr-97
 
 
Pending
Duke Univ.
800/214JP D
Methods for Treating Cancers and Pathogen Infections Using Antigen-presenting
Cells Loaded with RNA
JP
2006-129005
30-Apr-97
3955311
11-May-07
Issued
Duke Univ.
800/216HK
Methods for Treating Cancers and Pathogen Infections Using Antigen-presenting
Cells Loaded with RNA
HK
11108880.3
30-Apr-97
 
 
Pending
Duke Univ.
811/002
In Situ Maturation of Dendritic Cells
US
10/536,211
10-Dec-03
7,785,583
31-Aug-10
Issued
Duke Univ.
811/201AU
In Situ Maturation of Dendritic Cells
AU
2003296439
10-Dec-03
2003296439
10-Jul-09
Issued
Duke Univ.

 
42

--------------------------------------------------------------------------------

821/001
Method for Producing Ready to Use, Antigen Loaded or Unloaded, Cryoconserved
Mature Dendritic Cells
US
10/362,715
24-Feb-03
 
 
Allowed
Gerold Schuler
821/002C
Method for Producing Ready to Use, Antigen Loaded or Unloaded, Cryoconserved
Mature Dendritic Cells
US
13/479,612
24-May-12
 
 
Pending
Gerold Schuler
821/206JP
Method for Producing Ready to Use, Antigen Loaded or Unloaded, Cryoconserved
Mature Dendritic Cells
JP
522234/02
24-Aug-01
4610847
22-Oct-10
Issued
Gerold Schuler
821/215AT
Method for Producing Ready to Use, Antigen Loaded or Unloaded, Cryoconserved
Mature Dendritic Cells
AT
19607084
24-Aug-01
1311658
15-Oct-08
Issued
Gerold Schuler
821/216BE
Method for Producing Ready to Use, Antigen Loaded or Unloaded, Cryoconserved
Mature Dendritic Cells
BE
19607084
24-Aug-01
1311658
15-Oct-08
Issued
Gerold Schuler
821/217DK
Method for Producing Ready to Use, Antigen Loaded or Unloaded, Cryoconserved
Mature Dendritic Cells
DK
19607084
24-Aug-01
1311658
15-Oct-08
Issued
Gerold Schuler
821/218FR
Method for Producing Ready to Use, Antigen Loaded or Unloaded, Cryoconserved
Mature Dendritic Cells
FR
 
24-Aug-01
1311658
15-Oct-08
Issued
Gerold Schuler

 
43

--------------------------------------------------------------------------------

821/219IT
Method for Producing Ready to Use, Antigen Loaded or Unloaded, Cryoconserved
Mature Dendritic Cells
IT
19607084
24-Aug-01
1311658
15-Oct-08
Issued
Gerold Schuler
821/220NL
Method for Producing Ready to Use, Antigen Loaded or Unloaded, Cryoconserved
Mature Dendritic Cells
NL
19607084
24-Aug-01
1311658
15-Oct-08
Issued
Gerold Schuler
821/221SE
Method for Producing Ready to Use, Antigen Loaded or Unloaded, Cryoconserved
Mature Dendritic Cells
SE
19607084
24-Aug-01
1311658
15-Oct-08
Issued
Gerold Schuler
821/222UK
Method for Producing Ready to Use, Antigen Loaded or Unloaded, Cryoconserved
Mature Dendritic Cells
GB
019607084
24-Aug-01
1311658
15-Oct-08
Issued
Gerold Schuler
822/002C
CD4+ CD25+ Regulatory T Cells from Human Blood
US
13/530,488
22-Jun-12
 
 
Pending
Argos Therapeutics, Inc.
822/201AU
CD4+CD25+ Regulatory T Cells from Human Blood
AU
2002257648
12-Mar-02
2,002,257,648
17-Jan-08
Issued
Argos Therapeutics, Inc.
822/202BR
CD4+CD25+ Regulatory T Cells from Human Blood
BR
0208076.1
12-Mar-02
 
 
Pending
Argos Therapeutics, Inc.
822/203CA
CD4+CD25+ Regulatory T Cells from Human Blood
CA
2441213
12-Mar-02
 
 
Pending
Argos Therapeutics, Inc.

 
44

--------------------------------------------------------------------------------

822/204CN
CD4+ CD25+ Regulatory T Cells from Human Blood
CN
02809777.7
12-Mar-02
 
 
Pending
Argos Therapeutics, Inc.
822/206JP
CD4+CD25+ Regulatory T Cells from Human Blood
JP
571855/02
12-Mar-02
 
 
Pending
Argos Therapeutics, Inc.
822/207KR
CD4+CD25+ Regulatory T Cells from Human Blood
KR
2003-7011970
12-Mar-02
 
 
Pending
Argos Therapeutics, Inc.
822/208DE
CD4+CD25+ Regulatory T Cells from Human Blood
DE
 
12-Mar-02
1379625
30-Jun-10
Issued
Argos Therapeutics, Inc.
822/209FR
CD4+CD25+ Regulatory T Cells from Human Blood
FR
027273978
12-Mar-02
1379625
30-Jun-10
Issued
Argos Therapeutics, Inc.
822/210IE
CD4+CD25+ Regulatory T Cells from Human Blood
IE
027273978
12-Mar-02
1379625
30-Jun-10
Issued
Argos Therapeutics, Inc.
822/211NL
CD4+CD25+ Regulatory T Cells from Human Blood
NL
027273978
12-Mar-02
1379625
30-Jun-10
Issued
Argos Therapeutics, Inc.
822/212SE
CD4+CD25+ Regulatory T Cells from Human Blood
SE
027273978
12-Mar-02
1379625
30-Jun-10
Issued
Argos Therapeutics, Inc.
822/213UK
CD4+CD25+ Regulatory T Cells from Human Blood
GB
027273978
12-Mar-02
1379625
30-Jun-10
Issued
Argos Therapeutics, Inc.
830/004C
Method for In Vitro Proliferation of Dendritic Cell Precursors and Their Use to
Produce Immunogens
US
08/458,230
2-Jun-95
5,851,756
22-Dec-98
Issued
Rockefeller Univ. and Argos
830/005D
Method for In Vitro Proliferation of Dendritic Cell Precursors and Their Use to
Produce Immunogens
US
09/073,596
6-May-98
 
 
Pending
Rockefeller Univ. and Argos

 
45

--------------------------------------------------------------------------------

830/010P
Method for In Vitro Proliferation of Dendritic Cell Precursors and Their Use to
Produce Immunogens
US
08/261,537
17-Jun-94
5,994,126
30-Nov-99
Issued
Rockefeller Univ. and Argos
830/201AU
Method for In Vitro Proliferation of Dendritic Cell Precursors and Their Use to
Produce Immunogens
AU
40461/93
1-Apr-93
687733
5-Mar-98
Issued
Rockefeller Univ. and Argos
830/202CA
Method for In Vitro Proliferation of Dendritic Cell Precursors and Their Use to
Produce Immunogens
CA
2133409
1-Apr-93
2,133,409
24-May-11
Issued
Rockefeller Univ. and Argos
830/204JP
Method for In Vitro Proliferation of Dendritic Cell Precursors and Their Use to
Produce Immunogens
JP
517738/1993
1-Apr-93
3649335
18-May-05
Issued
Rockefeller Univ. and Argos
830/312MN
Method for In Vitro Proliferation of Dendritic Cell Precursors and Their Use to
Produce Immunogens
MN
93911581.2
1-Apr-93
633,929
3-Mar-04
Issued
Rockefeller Univ. and Argos



 
46

--------------------------------------------------------------------------------